Name: Commission Regulation (EU) NoÃ 224/2011 of 7Ã March 2011 on fixing the standard fee per farm return from the 2011 accounting year of the farm accountancy data network
 Type: Regulation
 Subject Matter: farming systems;  accounting;  budget
 Date Published: nan

 8.3.2011 EN Official Journal of the European Union L 61/1 COMMISSION REGULATION (EU) No 224/2011 of 7 March 2011 on fixing the standard fee per farm return from the 2011 accounting year of the farm accountancy data network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (1), Having regard to Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings (2), and in particular Article 5(3) thereof, Whereas: (1) Article 5(1) of Regulation (EEC) No 1915/83 provides that a standard fee shall be paid by the Commission to the Member States for each duly completed farm return and forwarded to it within the period prescribed in Article 3 of that Regulation. (2) Commission Regulation (EC) No 1264/2008 of 16 December 2008 fixing the standard fee per farm return from the 2009 accounting year of the farm accountancy data network (3) fixed the amount of the standard fee for the 2009 accounting year at EUR 155 per farm return. The trend in costs and its effects on the cost of completing the farm return justify a revision of the fee. (3) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 The standard fee provided for in Article 5(1) of Regulation (EEC) No 1915/83 shall be fixed at EUR 157. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from the 2011 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 27. (2) OJ L 190, 14.7.1983, p. 25. (3) OJ L 338, 17.12.2008, p. 31.